Citation Nr: 0823398	
Decision Date: 07/15/08    Archive Date: 07/23/08

DOCKET NO.  03-08 630	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1. Entitlement to a rating in excess of 30 percent for 
chronic subluxation of the left shoulder.

2. Entitlement to a rating in excess of 10 percent for 
residuals of a chip fracture of the left tibial tubercle.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

P. Olson, Associate Counsel


INTRODUCTION

The veteran had active military service from November 1963 to 
November 1969, from June 1970 to March 1973, and again from 
March 1973 to May 1977.

This matter is before the Board of Veterans' Appeals (Board) 
following Board Remands in May 2005, October 2006, and August 
2007.  This matter was originally on appeal from a September 
2002 rating decision of the Department of Veterans Affairs 
(VA), Regional Office (RO) in Columbia, South Carolina. 

While the case was in appellate status, a rating decision 
dated in January 2008 granted an increased rating of 30 
percent for the veteran's left shoulder disability.  However, 
this decision did not grant the increased evaluation for the 
entire period on appeal.  Applicable law mandates that when 
an appellant seeks an increased rating, it will generally be 
presumed that the maximum benefit allowed by law and 
regulation is sought, and it follows that such a claim 
remains in controversy where less than the maximum benefit 
available is awarded.  See A.B. v. Brown, 6 Vet. App. 35 
(1993). As such, the veteran's claim for an increased 
evaluation remain in appeal. See Hart v. Mansfield, 21 Vet. 
App. 505 (2007).

In March 2005, the veteran testified via videoconference 
hearing from the Columbia RO before a Veterans Law Judge 
seated in Washington, DC.  In May 2005, the Board remanded 
these issues for additional development.  In August 2006, the 
veteran was notified that the Veterans Law Judge that 
conducted the hearing in March 2005 was no longer employed by 
the Board and asked if he desired another hearing.  The 
veteran responded in the affirmative, and in October 2006, 
the Board remanded these issues to afford the veteran an 
additional Board hearing.  In August 2007, the Board remanded 
these issues to afford the veteran VA examinations. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board is cognizant of the fact that the veteran's case 
has been in adjudicative status for several years, and it has 
already been remanded three times in the past.  Consequently, 
the Board wishes to assure the veteran that it would not be 
remanding this case again unless it were essential for a full 
and fair adjudication of his claims.

Initially, the Board must address the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 
5106, 5107, 5126 (West 2002)), which imposes obligations on 
VA in terms of its duties to notify and assist claimants.  In 
order to satisfy the duty to notify provisions for an 
increased-compensation claim, VA must notify the claimant 
that, to substantiate a claim, the claimant must provide, or 
ask VA to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life.  If the Diagnostic Code under which the claimant 
is rated contains criteria necessary for entitlement to a 
higher disability rating that would not be satisfied by the 
claimant demonstrating a noticeable worsening or increase in 
severity of the disability and the effect of that worsening 
has on the claimant's employment and daily life (such as a 
specific measurement or test result), VA must provide at 
least general notice of that requirement to the claimant.  
The claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant Diagnostic Codes, which typically 
provide for a range in severity of a particular disability 
from noncompensable to as much as 100 percent (depending on 
the disability involved), based on the nature of the symptoms 
of the condition for which disability compensation is being 
sought, their severity and duration, and their impact upon 
employment and daily life.  The notice must also provide 
examples of the types of medical and lay evidence that the 
claimant may submit (or ask VA to obtain) that are relevant 
to establishing entitlement to increased compensation, e.g., 
competent lay statements describing symptoms, medical and 
hospitalization records, medical statements, employer 
statements, job application rejections, and any other 
evidence showing an increase in the disability or exceptional 
circumstances relating to the disability.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  

A review of the claims file reveals that the veteran has not 
been properly notified of the provisions of the VCAA.  
Therefore, it is apparent that the Board must remand this 
case to ensure that the veteran is properly notified of the 
VCAA and to determine whether all evidence needed to consider 
the claim has been obtained.  

In addition, the appellant is currently receiving disability 
benefits from the Social Security Administration (SSA).  
Although the veteran testified at the March 2005 
videoconference hearing that the primary reason for his SSA 
disability payments were due to a work-related back 
disability, the veteran reported to the September 2007 VA 
examiner that he was drawing disability secondary to both his 
shoulder and his knee.  Thus, the Board is unsure of the 
conditions upon which such benefits were awarded.  VA is 
required to obtain evidence from the Social Security 
Administration, including decisions by the administrative law 
judge, and give the evidence appropriate consideration and 
weight.  See Hayes v. Brown, 9 Vet. App. 67, 74 (1996).

Further, in Stegall v. West, 11 Vet. App. 268, 271 (1998), 
the United States Court of Appeals for Veterans Claims 
(Court) held that a remand by the Board confers upon the 
veteran or other claimant, as a matter of law, the right to 
compliance with the Board's remand order.  Moreover, the 
Court further held that the Board itself errs when it fails 
to ensure compliance with the terms of its remand.  Id.  

The issue of entitlement to a rating in excess of 10 percent 
for residuals of a chip fracture of the left tibial tubercle 
was remanded by the Board in August 2007 so that an opinion 
could be rendered regarding the severity of the veteran's 
disability.  The remand instructions specifically requested 
that the examiner "conduct a thorough orthopedic examination 
of the left leg."  The examiner noted that the veteran 
described constant instability but did not administer any 
test to confirm this.  As such, the Board finds that the 
examiner did not conduct a thorough orthopedic examination of 
the left leg.  Further development is, therefore, needed in 
light of this Stegall violation.

Accordingly, the case is REMANDED for the following action:

1.  Development contemplated by the 
Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000) should be undertaken.  
Specifically, the veteran should be 
notified that, to substantiate a claim, 
the veteran must provide, or ask VA to 
obtain, medical or lay evidence 
demonstrating a worsening or increase in 
severity of the disability and the effect 
that worsening has on the claimant's 
employment and daily life.  The veteran 
must also be provided general notice of 
the requirements under the diagnostic 
codes under which the veteran's service-
connected disability is rated (Diagnostic 
Codes 5010-5201 for the left shoulder and 
Diagnostic Code 5262 for the left tibial 
tubercle) as well as examples of the 
types of medical and lay evidence that 
the claimant may submit (or ask VA to 
obtain) that are relevant to establishing 
entitlement to increased compensation, 
e.g., competent lay statements describing 
symptoms, medical and hospitalization 
records, medical statements, employer 
statements, job application rejections, 
and any other evidence showing an 
increase in the disability or exceptional 
circumstances relating to the disability.  

2.  Request the veteran's medical and 
adjudication records from SSA.  All 
efforts to obtain these records should be 
fully documented, and SSA should provide 
a negative response if records are not 
available.
 
3.  The veteran should be afforded an 
additional VA examination to determine 
the severity of the veteran's service-
connected left tibial tubercle.  The 
claims file must be made available to and 
reviewed by the examiner in conjunction 
with the examination, and the examination 
report should reflect that such a review 
was made.  All pertinent symptomatology 
and findings should be reported in 
detail.  Any indicated diagnostic tests 
and studies should be accomplished.  The 
examiner should indicate the extent of 
the disabilities.  The examiner should 
conduct a thorough orthopedic examination 
of the left leg and provide a diagnosis 
of any pathology found. In examining the 
left leg, the examiner should document 
any knee or ankle disability related to 
the service-connected left tibial 
tubercle disability and any instability, 
laxity, and/or limitation of motion (in 
degrees), to include providing the point 
at which painful motion begins. The 
examiner should also indicate whether 
there is any guarding of the leg on 
motion and the degrees at which the 
guarding starts.

The examiner should be asked to indicate 
whether pain or weakness significantly 
limits functional ability during flare-
ups or when the left leg is used 
repeatedly over a period of time. The 
examiner should also be asked to 
determine whether any affected joint 
exhibits weakened movement, excess 
fatigability or incoordination; if 
feasible, these determinations should be 
expressed in terms of additional range- 
of-motion loss due to any weakened 
movement, excess fatigability or 
incoordination. If it is not feasible to 
express any functional impairment caused 
by pain, weakened movement, excess 
fatigability or incoordination, found in 
terms of additional range-of motion loss, 
the examiner should so state.

4.  The case should be reviewed on the 
basis of the additional evidence.  If the 
benefit sought is not granted in full, 
the veteran should be furnished a 
Supplemental Statement of the Case and be 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The appellant is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  38 C.F.R. § 3.655.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




